PER CURIAM.
Epitomized Opinion
This is an appeal from a decree of the District Court at Cleveland granting a preliminary injunction in a suit by Van Toy Co. to enjoin Meade et al from infringing its trademark “Vantoy.” In granting the temporary injunction the trial court required a bond of $10,000. In affirming the judgment the Circuit Court of Appeals held:
1. “As a general rule, an order granting or refusing a preliminay injunction will not be disturbed unless it clearly appears that the District Court has exercised the discretion vested in it upon wholly wrong comprehension of the facts or law of the case, 287 Fed. 273. The record does not disclose that the District Court abused its discretion, or that its action was predicated on a wrong comprehension of the facts or law of this case. The bond is sufficient to indemnify against damages if it is later determined that the temporary restraining order was wrongfully adjudged.”